           Case 1:21-cv-00519-LLS Document 8 Filed 03/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHMANNI ANDUZE,
                           Plaintiff,
                                                                   21-CV-0519 (LLS)
                    -against-
                                                                         ORDER
CITY OF NEW YORK, et al.,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       On January 20, 2021, this Court’s Clerk’s Office received Plaintiff’s complaint brought

under 42 U.S.C. § 1983. The complaint, which was typed, was largely unreadable because the

ink had run low. By order dated February 26, 2021, and entered on the docket on March 1, 2021,

the Court granted Plaintiff leave to file an amended complaint that complies with Fed. R. Civ. P.

8. Two days after receiving the first complaint, on January 22, 2021, the Clerk’s Office received

a new submission from Plaintiff, which was opened as a new action. See Anduze v. City of New

York, ECF 1:21-CV-1665, 2. Because the new complaint was a duplicate of the first complaint,

but readable, by order dated March 2, 2021, the Court directed the Clerk of Court to

administratively close docket number 21-CV-1665, and file the complaint in docket number 21-

CV-1665 as an amended complaint in this action, docket number 21-CV-0519. (ECF 6.)

       Because the amended complaint cures the deficiencies identified in the Court’s February

26, 2021 Order to Amend, the Court directs the Clerk of Court to vacate the Court’s February 26,

2021 Order to Amend (ECF 5). The claims asserted in the amended complaint (ECF 7) will

proceed under docket number 21-CV-0519 for screening pursuant to 28 U.S.C. § 1915A. The

Court directs Plaintiff to include only docket number 21-CV-0519 on all future documents

submitted in relation to his claims.
            Case 1:21-cv-00519-LLS Document 8 Filed 03/05/21 Page 2 of 2




                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Clerk of Court is directed to vacate the Court’s February 26, 2021 Order to Amend

(ECF 5).

SO ORDERED.

Dated:     March 5, 2021
           New York, New York

                                                              LOUIS L. STANTON
                                                                   U.S.D.J.




                                                  2
